Exhibit 10.21
[garyluquetteemploymen_image1.gif]                    EMPLOYMENT OFFER




 




 
 
 
 
 
 
EMPLOYEE:
 
Gary Luquette
 
 
 
POSITION / TITLE:
 
President/Chief Executive Officer
 
 
 
HIRE DATE:
 
January 23, 2015
 
 
 
BASE COMPENSATION:
 
$62,500.00 per month
 
 
$28,846.15 per paycheck (bi-weekly)
 
 
 
STI:
 
100% of Base at 100% of Target*
 
 
 
LTI:
 
400% of Base at 100% of Target*
 
 
 
 
 
Expected to be Combination of Restricted Stock Units, Stock Options and/or
Performance Units
 
 
 
EBITDA/ROIC GOALS:
 
EBITDA (or other selected targets) and payout ranges for STI and LTI TBD by
Compensation Committee for 2015. Payout ranges to be established with an aim to
maintain industry competitive pay while appropriately incenting the leadership
to meet and eventually exceed established targets.
 
 
 
ONBOARDING INCENTIVE:
 
$750,000 cash upon hire
 
 
 
VACATION:
 
3 weeks upon hire and thereafter



ACCEPTED:
 
/s/ Gary Luquette
 
January 23, 2015
 
 
Gary Luquette
 
Effective Date




